                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                             3:18-CR-00040-MOC-DSC-1

                                              )
 UNITED STATES OF AMERICA,                    )
                                              )
                                              )
 vs.                                          )                        ORDER
                                              )
 AMOS LAMAR BURCH,                            )
                                              )
                 Defendant.                   )
                                              )


       THIS MATTER is before the Court on Defendant’s pro se Motion to Amend/Correct his

Judgment (#44). Defendant’s motion is dismissed on the grounds that his judgment included three

years of supervised release not probation, which is in keeping with the sentencing guidelines and

his sentence.

                                           ORDER

        IT IS, THEREFORE, ORDERED that Defendant’s Motion to Amend/Correct his

Judgment (#44) is DENIED.

                                              Signed: April 13, 2021




       Case 3:18-cr-00040-MOC-DSC Document 46 Filed 04/13/21 Page 1 of 1
